UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1668


PATRICK O. CHRISTIAN,

                      Plaintiff – Appellant,

          v.

MARTHA CURRAN; R. ANDREW MURRAY,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:13-cv-00291-FDW-DCK)


Submitted:   September 24, 2013        Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Patrick     O.    Christian       appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the    record     and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Christian v. Curran, No. 3:13-cv-00291-FDW-DCK (W.D.N.C.

May 15, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument       would   not    aid   the   decisional

process.



                                                                            AFFIRMED




                                           2